                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA,                     §                             Case 4:18-cr-00575
                                              §
       Plaintiff,                             §
                                              §
v.                                            §
                                              §
JACK STEPHEN PURSLEY,                         §
                                              §
       Defendant.                             §


                 DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO
                        DEFENDANT’S MOTION TO COMPEL

TO THE HONORABLE COURT:

       COMES NOW, JACK STEPHEN PURSLEY (“Defendant” or “Pursley”), by and

through undersigned counsel, Michael Louis Minns and Ashley Blair Arnett, and files this Reply

to the Government’s Response to the Defendant’s Motion to Compel.

I.     FORFEITURE DUE TO IMPROPER FILING

       The Court should strike the Government’s Response. Only five pages, of a document of

uncertain length, were filed. Defendant cannot possibly reply to this incomplete responsive

document. Are we required to guess the balance of their argument? Moreover, the Response

was not signed. See Fed. R. Civ. P. 11(a). Any response the Government purports to have to

Defendant’s Motion to Compel are forfeited.

II.    THE GOVERNMENT’S ARGUMENT MUST BE REJECTED ON ITS MERITS.

       If the Court refuses to strike the Government’s Response, it should reject its arguments,

to the extent they can be understood within the five pages of the filing, because the arguments

are meritless.



                                           Page 1 of 5
       The Government claims it need not comply with Defendant’s request for the Special

Agent’s Report (“SAR”) primarily on the following grounds: (1) the SAR is a 30-page

distillation of already produced statements and documents, some of which are not even

admissible (Gov’t’s Resp., 2); (2) the SAR is not discoverable under Federal Rule of Criminal

Procedure 16 (Gov’t’s Resp., 3); (3) the SAR contains no Brady- or Giglio-required disclosures

(Gov’t’s Resp., 5).

       The Special Agent’s Report is more than a summation of statements and documents. It is

the report used to decide whether or not to proceed with prosecution. As the Government states

in its response, Pursley will get “a short-cut through the discovery” or “an unauthorized peek at

the Government’s theory of the case” if the Government were to turn over the SAR. (Gov’t’s

Resp., 3.) The Government seems to argue that it wouldn’t be fair for the Defendant to learn

what the Government’s “theory” of prosecution is. But the prosecution’s job is not to win at a

game by hiding its theory; the prosecution’s goal is and must always be to achieve justice. That

is what Brady is all about. The Fifth Circuit has made very clear that “there is an obligation on

the part of the prosecution to produce certain evidence actually or constructively in its possession

or accessible to it in the interests of inherent fairness.” United States v. Washington, 550 F.2d

320, 330 (5th Cir. 1977) (emphasis added). See United States v. Sipe, 388 F.3d 471, 477 (5th Cir.

2004) (“prosecution violated its duty under Brady to disclose exculpatory information”

(emphasis added)).     Brady, in the Fifth Circuit’s view, “rests upon an abhorrence of the

concealment of material arguing for innocence by one arguing for guilt.” Id. at 330 (internal

quotation marks and citation omitted)1. Here, as the Government pointed out, the discovery



1
  Undersigned counsel recently prevailed in the Fifth Circuit on a pre-indictment case to move
towards more transparency. See United States v. Sealed Search Warrants, 868 F.3d 385 (5th Cir.
2017). This was another situation of extreme government delay in prosecution.
                                             Page 2 of 5
contains over 30,000 pages. Its index alone has over 24,876 entries. Most of the index is

nothing more than a range of Bates numbers, most of which do not even correlate to the correct

document. Not to mention the redundancy in the discovery or the images of signature blocks

that are supposedly relevant discovery. For example, Shaun Mooney, who in reality is Co-

Conspirator 1 in the Indictment, was deposed in 2015; the Government has produced this

deposition at least 33 times. Pursley is absolutely looking for a short cut through the discovery

and around the black holes the Government has provided. See United States v. Bayly, No. CR H-

03-363, 2004 WL 6046781 (S.D. Tex. July 14, 2004) (ordering government to provide defendant

with summaries of exculpatory information that led government to identify certain witnesses as

having exculpatory testimony, a result that was warranted given the government’s extensive

investigation).

       Pursley is entitled to request disclosure of documents believed to be material and to have

the Court make the determination. Under Rule 16(a)(1)(E)(i) of the Federal Rules of Criminal

Procedure, the defendant satisfies his or her initial burden of demonstrating materiality by

showing the Government is in possession of information that would be helpful to the defense.

       As Defendant has shown, the Supreme Court and the Fifth Circuit have defined

“favorable to the accused” within the meaning of Rule 16. The term applies to “documents

material to the preparation of [the defendant’s] defense against the Government’s case in chief.”

United States v. Armstrong, 517 U.S. 456, 462 (1996). See United States v. Whiteside, 810 F.2d

1306, 1308 (5th Cir. 1987) (“materiality” requires showing that “the pretrial disclosure of the

disputed evidence would have enabled [the defendant] significantly to alter the quantum of proof

in his favor”) (citations omitted)).   Defendant has satisfied this initial burden of showing

materiality here.   The SAR is undisputedly material to the Pursley’s defense against the



                                            Page 3 of 5
Government’s case-in-chief against him; in fact, the SAR would shed light on what the Special

Agent investigated and exactly what informed the Government’s decision to indict. Typically,

the SAR contains highly useful Brady material often including government’s acknowledgement

of legitimate defenses that might lead to an acquittal.

        The Government is not the arbiter of the question whether Brady material must be

disclosed; the Court is. United States v. Welch, 817 F.2d 273 (5th Cir. 1987); United States v.

Diaz-Munoz, 632 F.2d 1330 (5th Cir. 1980).            The Court would err by relying on the

Government’s assertions that the SAR is not material; it must undertake an in-camera

investigation if there is any doubt about ordering the Government to turn over the SAR. United

States v. Gaston, 608 F.2d 607, 613 (5th Cir. 1979). In this case, there is little doubt. It appears

that the Government is specifically and selectively holding back primarily the Brady materials.

        The defense is not asking the Government to turn over the work product of the lawyers

who have worked on this case, or of their research–only the SAR that undoubtedly contains

Brady or Jencks material.

        Special Agent Caivano has contacted most, if not all, of the witnesses, which the

Government concedes. The defense merely wants the SAR of the agent in charge so that the

defense can have a bare-bones understanding of the Government’s case and prepare a defense

against it.

        The Government recently announced that the work normally assigned to the Special

Agent – to testify – has been handed over to a non-involved agent. The purpose appears to be, at

least in part, to avoid turning over Brady conclusions reached by the Special Agent.

Respectfully submitted on October 29th 2018

                                              MINNS & ARNETT



                                              Page 4 of 5
                                           /s/ Ashley Blair Arnett
                                           Michael Louis Minns
                                           State Bar No. 14184300
                                           mike@minnslaw.com
                                           Ashley Blair Arnett
                                           State Bar No. 24064833
                                           ashley@minnslaw.com
                                           9119 S. Gessner, Suite 1
                                           Houston, Texas 77074
                                           Telephone: (713) 777-0772
                                           Telecopy: (713) 777-0453

                                           Attorneys for Jack Stephen Pursley




                               CERTIFICATE OF SERVICE

       This is to certify that on this 29th day of October 2018, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                           /s/ Ashley Blair Arnett
                                           Ashley Blair Arnett




                                           Page 5 of 5
